Exhibit 10.1

WESTFIELD FINANCIAL, INC.

2014 OMNIBUS INCENTIVE PLAN

LONG-TERM INCENTIVE AND RETENTION EQUITY AWARD AGREEMENT

Westfield Financial, Inc. (the “Company”), hereby grants shares of Common Stock
of the Company, $.01 par value per share (the “Shares”), to the individual named
below as the Grantee, subject to the terms and conditions set forth in this
cover sheet, in the attached Employee Long Term Incentive and Retention Equity
Award Agreement (together, the “Agreement”) and in the Company’s 2014 Omnibus
Incentive Plan (the “Plan”).

Grant Date:                     

Name of Grantee:                     

Number of Retention Shares:             

Maximum Number of Performance Shares:             

Retention Period: January 1, 2016 to December 31, 2018

Performance Period: January 1, 2016 to December 31, 2018

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, a copy of which is also attached. You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent with the Plan.

 

Grantee:  

 

   Date:                                                        (Signature)   

 

Company:  

 

   Date:                                                        (Signature)   

 

  Name:  

 

     Title:  

 

  

Attachment

This is not a share certificate or a negotiable instrument.

 

1



--------------------------------------------------------------------------------

WESTFIELD FINANCIAL INC.

2014 OMNIBUS INCENTIVE PLAN

LONG-TERM INCENTIVE AND RETENTION EQUITY AWARD AGREEMENT

 

Restricted Stock    This grant consists of an award of time-based restricted
shares, subject to the vesting conditions described below (the “Retention
Shares”) and an award of performance-based restricted shares, subject to the
vesting conditions described below (the “Performance Shares”). The Retention
Shares and the Performance Shares are referred to together as the “Restricted
Stock.” The purchase price for the Restricted Stock is deemed paid by your
services to the Company. Transferability    Until the Restricted Stock is
vested, it may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the Restricted Stock be made subject to
execution, attachment or similar process. Number and Vesting of Retention Shares
  

The number of Retention Shares is set forth on the cover sheet and will be equal
to half the total number of shares of Common Stock that comprise the grant of
Restricted Stock. The Retention Shares are subject to time-based vesting
conditions.

 

Your Retention Shares will be subject to forfeiture if your Service terminates
prior to the applicable Retention Vesting Date (as set forth on Exhibit A to
this Agreement), except as provided in this Agreement.

Number and Vesting of Performance Shares   

The Performance Shares are subject to the achievement of the Performance Factor
described in Exhibit B to this Agreement. Following the end of the Performance
Period, as set forth on the cover sheet, the Committee will determine the level
of achievement of the Performance Factors and will determine the number of
Performance Shares in which you will vest based on such achievement (which may
be equal to all or a portion, including none, of the Maximum Number of
Performance Shares, as set forth on the cover sheet).

 

Your Performance Shares will be subject to forfeiture if your Service terminates
prior to the Performance Vesting Date set forth in Exhibit B to this Agreement,
except as provided in this Agreement.

Evidence of Issuance    The issuance of the shares of Common Stock upon the
grant of Restricted Stock pursuant to this Agreement will be evidenced in such a
manner as the Company, in its discretion, deems appropriate, including, without
limitation, book entry, registration or issuance of one or more stock
certificates, with any unvested Restricted Stock bearing the appropriate
restrictions imposed by this Agreement. As your interest in the Restricted Stock
vests, the recordation of the number of Restricted Stock attributable to you
will be appropriately modified if necessary.

 

2



--------------------------------------------------------------------------------

Vesting and Forfeiture upon Termination of Employment   

Death/Disability. If your Service terminates prior to the end of the Retention
Period (as defined on the cover sheet) because of your death or Disability (as
defined below), then 100% of the unvested Retention Shares (as defined on the
cover sheet) will vest on the effective date of your termination. If your
Service terminates prior to the end of the Performance Period (as defined on the
cover sheet) because of your death or Disability (as defined below), then the
Maximum Number of Performance Shares will vest on the effective date of your
termination.

 

Other Termination of Employment. If, before the end of the Retention Period, you
incur a termination of employment for any reason other than those specified
above, whether voluntary or involuntary and prior to a Change in Control, your
unvested Retention Shares shall be automatically forfeited upon such termination
of Service and neither the Company nor any Affiliate shall have any further
obligations to you under this Agreement. If, before the end of the Performance
Period, you incur a termination of employment for any reason other than those
specified above, whether voluntary or involuntary and prior to a Change in
Control, your Performance Shares shall be automatically forfeited upon such
termination of Service and neither the Company nor any Affiliate shall have any
further obligations to you under this Agreement.

Definition of Disability    For purposes of this Agreement, “Disability” means,
as determined by the Committee and unless otherwise provided in an applicable
agreement with the Company, the Bank, or an Affiliate, your inability to perform
each of the essential duties of your position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than twelve (12) months. Change in Control   

If, within twelve months following the effective time of a Change in Control (as
defined in the Plan), your employment is terminated by the Company without Cause
or you voluntarily terminate employment for Good Reason (as defined below), and
such termination occurs prior to the end of the Retention Period or the
Performance Period, then 100% of the unvested Retention Shares and the Maximum
Number of Performance Shares, respectively, will vest on the date of your
termination.

 

For purposes of this Agreement, “Cause” means, unless otherwise provided in an
applicable agreement with the Company, the Bank, or an Affiliate, your (a)
personal dishonesty, (b) incompetence, (c) willful misconduct, (d) breach of
fiduciary duties involving personal profit, (e) intentional failure to perform
stated duties, or (f) willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order.
Any determination by the Committee whether an event constituting Cause shall
have occurred shall be final, binding, and conclusive.

 

3



--------------------------------------------------------------------------------

   For purposes of this Agreement, “Good Reason” means, unless otherwise
provided in an applicable agreement with the Company, the Bank, or an Affiliate,
the occurrence of either of the following events, without your express written
consent: (A) a material diminution in your authority, duties, or
responsibilities; or (B) a change in your principal place of employment to a
place that is not the principal executive office of the Company, or a relocation
of the Company’s principal executive office to a location that is both more than
twenty-five (25) miles away from your principal residence and more than
twenty-five (25) miles away from the location of the Company’s principal
executive office at the time of this Agreement. Notwithstanding the foregoing, a
resignation will not be considered to have been on account of Good Reason
unless: (1) you provide the Company not less than 30 days’ advance notice in
writing within 90 days of the initial occurrence of the condition that is the
basis for such Good Reason and the Company does not correct the condition in the
30-day period; and (2) you resign by no later than 60 days after the Company’s
time period for correcting the condition has expired. Leaves of Absence   

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company, the Bank,
or any Affiliate in writing, if the terms of the leave provide for continued
Service crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating ninety (90) days after
you went on employee leave, unless your right to return to active work is
guaranteed by law or by a contract. Your Service terminates in any event when
the approved leave ends unless you immediately return to active employee work.

 

The Committee determines, in its sole discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan.

Withholding Taxes    You agree, as a condition of this Grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the payment of dividends or the vesting of Stock acquired under this
Grant. In the event that the Company, the Bank, or any Affiliate determines that
any federal, state, local, or foreign tax or withholding payment is required
relating to the payment of dividends or the vesting of shares arising from this
Grant, the Company, the Bank, or any Affiliate shall have the right to require
such payments from you, or withhold such amounts from other payments due to you
from the Company, the Bank, or any Affiliate. To satisfy this withholding
obligation, the Company may provide you with the opportunity, in its discretion,
to have the Company withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock already owned by you. If the Company
provides you with the foregoing opportunity and you fail to make an election to
do either, the Company

 

4



--------------------------------------------------------------------------------

   may determine which method to use, including by withholding shares of Stock
otherwise issuable to you. The shares of Stock so delivered or withheld must
have an aggregate Fair Market Value equal to the withholding obligation and may
not be subject to any repurchase, forfeiture, unfulfilled vesting, or other
similar requirements. Retention Rights    This Agreement does not give you the
right to be retained by the Company (or any Affiliates) in any capacity. The
Company (and any Affiliate) reserves the right to terminate your Service at any
time and for any reason. Stockholder Rights    You have the right to vote the
Retention Shares and to receive any dividends declared or paid on such Retention
Shares. Any distributions you receive as a result of any stock split, dividend,
combination of Shares or other similar transaction will be deemed to be a part
of the Retention Shares and subject to the same conditions and restrictions
applicable thereto. Except as described in the Plan, no adjustments are made for
dividends or other rights if the applicable record date occurs before an
appropriate book entry is made (or your share certificate is issued). The
Company may in its sole discretion require any dividends paid on unvested
Retention Shares to be reinvested in Shares, which the Company may in its sole
discretion deem to be a part of the Retention Shares and subject to the same
conditions and restrictions applicable to the Retention Shares. You do not have
any of the rights of a stockholder with respect to the Performance Shares unless
and until any Performance Shares in which you vest have been delivered to you.
Forfeiture of Rights    If you should take actions in violation or breach of or
in conflict with (i) any employment agreement, (ii) any non-competition
agreement, (iii) any agreement prohibiting solicitation of employees or clients
of the Company, the Bank, or any Affiliate, (iv) any confidentiality obligation
with respect to the Company, the Bank, or any Affiliate, (v) any Company or Bank
policy or procedure, (vi) any other agreement, or (vii) any other obligation
between you and the Company, the Bank, or any Affiliate, the Company has the
right to cause an immediate forfeiture of your unvested Restricted Stock, and
with respect to those shares of Restricted Stock vesting during the period
commencing twelve (12) months prior to your termination of Service with the
Company due to taking actions in violation or breach of or in conflict with the
aforementioned agreements, policies, or procedures, the right to cause a
forfeiture of those vested shares of Stock. Recoupment   

This Grant is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to (i) any Company or Bank “clawback” or
recoupment policy or (ii) any law, rule, or regulation that requires the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy or law, rule, or regulation.

 

If the Company is required to prepare an accounting restatement due to

 

5



--------------------------------------------------------------------------------

   the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you will reimburse the Company the amount of any
payment in settlement of this Grant earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurred) of the financial
document that contained such material noncompliance. Adjustments    In the event
of a stock split, a dividend or a similar change in the Shares, the number of
Shares covered by this grant may be adjusted (and rounded down to the nearest
whole number) pursuant to the Plan. Legends   

All share certificates representing the Stock issued in connection with this
Grant shall, where applicable, have endorsed thereon the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the Commonwealth of Massachusetts, other than any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. Other Agreements
   You agree, as a condition of this grant, that you will execute such documents
as necessary to become a party to any stockholder agreement or voting trust as
the Company may require. Data Privacy   

To administer the Plan, the Company may process personal data about you. Such
data includes, but is not limited to the information provided in this Agreement
and any changes thereto, other appropriate personal and financial data about you
such as home address and business addresses and other contact information, and
any other information that might be deemed appropriate by the Company to
facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work, including, with
respect to non-U.S. resident grantees,

 

6



--------------------------------------------------------------------------------

   to the United States, to transferees who will include the Company and other
persons who are designated by the Company to administer the Plan.
Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact the Secretary of the
Company to request paper copies of these documents. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

Code Section 409A    The Grant is intended to be exempt from, or to comply with,
Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Code Section 409A. Notwithstanding anything to the
contrary in the Plan or this Agreement, neither the Company, the Bank, their
Affiliates, the Board, nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on you under Code
Section 409A and neither the Company, the Bank, their Affiliates, the Board, nor
the Committee will have any liability to you for such tax or penalty.

By signing this Agreement, you agree to all of the terms and

conditions described in this Agreement and in the Plan.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

LONG-TERM INCENTIVE AND RETENTION EQUITY AWARD AGREEMENT

NUMBER AND VESTING OF RETENTION SHARES

The Retention Shares are subject to the Time-Based Vesting Requirements set
forth below.

Time-Based Vesting Requirements:

Except as otherwise described in the Agreement, your Retention Shares will vest
as follows:

 

Retention Vesting Date    Vesting Percentage  

December 31, 2016

     33 % 

December 31, 2017

     33 % 

December 31, 2018

     34 % 

The resulting aggregate number of vested Retention Shares will be rounded down
to the nearest whole number as to each Retention Vesting Date, and you cannot
vest in more than the number of Retention Shares set forth on the cover sheet.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

LONG-TERM INCENTIVE AND RETENTION EQUITY AWARD AGREEMENT

NUMBER AND VESTING OF PERFORMANCE SHARES

The Performance Shares are subject to both the Performance-Based Vesting
Requirements and Time-Based Vesting Requirements set forth below.

Performance-Based Vesting Requirements:

The Committee will determine the number of Performance Shares in which you will
vest based on the Company’s achievement of Return on Equity (“ROE”) goals during
the period of time beginning on January 1, 2016 and ending on December 31, 2018
(the “Performance Period”), subject to your continued Service with the Company
or an Affiliate through the end of the Performance Period. Following the end of
the Performance Period, but no later than March 15, 2019, the Committee will
calculate the ROE for the Company for the Performance Period based on data
available to the public.

The Committee will calculate the number of Performance Shares in which you vest
by multiplying the Maximum Number of Performance Shares (as set forth on the
cover sheet) by the ROE Performance Factor determined under the following table:

 

     Return on Equity for the
Performance Period     ROE Performance Factor
(%)  

Less than Threshold

     < 5.85 %      0 % 

Threshold

     5.85 %      50 % 

Target

     6.32 %      100 % 

If the ROE for the Performance Period falls between threshold and target
performance levels, the ROE Performance Factor will be interpolated on a linear
slope.

Notwithstanding anything to the contrary in the Agreement or this Exhibit B, no
Performance Shares will vest if the threshold ROE is not attained. Additionally,
in no event may you vest in a number of Performance Shares greater than the
Maximum Number of Performance Shares as set forth on the cover sheet of the
Agreement.

 

9